

115 HR 6526 IH: Restructuring Underutilized Resources for Advancing Learning Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6526IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Loebsack introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an Office of Rural Education Policy in the Department of Education, make other
			 modifications to Federal law to improve rural schools, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Restructuring Underutilized Resources for Advancing Learning Act or the RURAL Act. 2.Findings and purposes (a)FindingsThe Congress finds the following:
 (1)Rural schools have unique challenges and benefits. (2)More than 33 percent of regular elementary and secondary public schools nationwide are in locations classified as rural. As of the 2010–2011 school year, more than 20 percent of public school students were enrolled in rural school districts.
 (3)In rural areas of the United States, 6,100,000 children live in poverty. (4)Among children living in rural areas, 24 percent live in poverty, compared to 20 percent among nonrural children.
 (5)Rural schools have fewer financial resources than nonrural schools, largely as a result of diminished local property tax bases and inequitable distributions of State funds.
 (6)There is a substantial pay gap for teachers and administrators in rural school districts. Rural teachers and administrators in the U.S. earn about $10,000 less than their counterparts in nonrural schools.
 (7)Rural schools have difficulty recruiting and retaining teachers. A recent survey of rural school superintendents suggests low salaries combined with social and geographic isolation are the primary factors responsible for difficulties recruiting and retaining teachers.
 (8)Low literacy rates among parents in poor rural communities affect the early language development and educational aspirations of children.
 (9)Investing in after-school programs helps children in rural communities break out of the cycle of poverty and creates opportunities for at-risk youth.
 (10)In areas in which resources are limited, after-school programs are often the only source of supplemental enrichment in literacy, nutrition education, technology, and preparation for college and entrance exams.
 (11)Children attending rural schools have the lowest median per-student funding for after-school programs under the 21st Century Community Learning Center Program under part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.), as compared to children attending urban and suburban schools.
 (b)PurposesThe purposes of this Act are— (1)to establish an Office of Rural Education Policy in the Department of Education;
 (2)to provide input to the Secretary of Education regarding the impact of proposed changes in law, regulations, policies, rules, and budgets on rural schools and communities;
 (3)to provide a tax incentive to individuals teaching in elementary and secondary schools located in rural or high unemployment areas and to individuals who achieve certification from the National Board for Professional Teaching Standards; and
 (4)to enhance after-school programs in rural areas by helping communities establish after-school programs and improve existing programs by overcoming barriers to service.
				IIncentives to Educate American Children
			101.Refundable tax credit for educators and school leaders in elementary and secondary schools located
			 in high poverty or rural areas
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
					
						36C.Tax credit for educators and school leaders in elementary and secondary schools located in high
			 poverty or rural areas
 (a)Allowance of creditIn the case of an eligible teacher or school leader, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the applicable amount for the eligible academic year ending during such taxable year.
 (b)Applicable amountFor purposes of this section— (1)Teachers in schools in rural areas or schools with high poverty (A)In generalIn the case of an eligible teacher who performs services in a public kindergarten or a public elementary or secondary school described in subparagraph (B) during the eligible academic year, the applicable amount is $1,000.
 (B)School describedA public kindergarten or a public elementary or secondary school is described in this subparagraph if—
 (i)at least 75 percent of the students attending such kindergarten or school receive free or reduced-cost lunches under the school lunch program established under the Richard B. Russell National School Lunch Act, or
 (ii)such kindergarten or school is designated with a school locale code of 32, 33, 41, 42, or 43, as determined by the Secretary of Education.
 (2)Certified teachersIn the case of an eligible teacher who is described in paragraph (1) and who is certified by the National Board for Professional Teaching Standards for the eligible academic year, paragraph (1)(A) shall be applied by substituting $2,000 for $1,000.
 (3)Eligible school leaders in schools in rural areasIn the case of an eligible school leader who serves in a public kindergarten or a public elementary or secondary school described in paragraph (1)(B)(ii), paragraph (1)(A) shall be applied by substituting $2,000 for $1,000.
 (c)Eligible teacherFor purposes of this section, the term eligible teacher means, for any eligible academic year, an individual who is a kindergarten through grade 12 classroom teacher or instructor in a public kindergarten or a public elementary or secondary school on a full-time basis for such eligible academic year.
 (d)Eligible school leaderFor purposes of this section, the term eligible school leader means, for any eligible academic year, an individual who, on a full-time basis for such eligible academic year, is a kindergarten through grade 12 principal or assistant principal in a public kindergarten or a public elementary or is a school superintendent or other administrator employed by a local educational agency.
 (e)Additional definitionsFor purposes of this section— (1)Elementary and secondary schools; local educational agencyThe terms elementary school, secondary school, and local educational agency have the respective meanings given such terms by section 9101 of the Elementary and Secondary Education Act of 1965.
 (2)Eligible academic yearThe term eligible academic year means any academic year ending in a taxable year beginning after December 31, 2017.. (b)Conforming amendments (1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting , 36C after 36B.
 (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
						
							
								Sec. 36C. Tax credit for educators and school leaders in elementary and secondary schools located
			 in high poverty or rural areas..
 (c)Effective dateThe amendments made by this section shall apply to academic years ending in taxable years beginning after December 31, 2017.
				IIOffice of Rural Education Policy
			201.Establishment of Office of Rural Education Policy
 (a)In generalTitle II of the Department of Education Organization Act (20 U.S.C. 3411 et seq.) is amended by adding at the end the following:
					
						221.Office of Rural Education Policy
 (a)In generalThere shall be, in the Office of Elementary and Secondary Education of the Department, an Office of Rural Education Policy (referred to in this section as the Office).
							(b)Director; duties
 (1)In generalThe Office shall be headed by a Director, who shall advise the Secretary on the characteristics and needs of rural schools and the effects of current policies and proposed statutory, regulatory, administrative, and budgetary changes on State educational agencies, and local educational agencies, that serve schools with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary.
 (2)Additional duties of the DirectorIn addition to advising the Secretary with respect to the matters described in paragraph (1), the Director of the Office of Rural Education Policy (referred to in this section as the Director), through the Office, shall—
 (A)establish and maintain a clearinghouse for collecting and disseminating information on— (i)teacher and principal recruitment and retention at rural elementary schools and rural secondary schools;
 (ii)access to, and implementation and use of, technology and distance learning at such schools; (iii)rigorous coursework delivery through distance learning at such schools;
 (iv)student achievement at such schools, including the achievement of low-income and minority students; (v)innovative approaches in rural education to increase student achievement;
 (vi)higher education and career readiness and secondary school completion of students enrolled in such schools;
 (vii)access to, and quality of, early childhood development for children located in rural areas; (viii)access to, or partnerships with, community-based organizations in rural areas;
 (ix)the availability of professional development opportunities for rural teachers and principals; (x)the availability of Federal and other grants and assistance that are specifically geared or applicable to rural schools; and
 (xi)the financing of such schools; (B)identify innovative research and demonstration projects on topics of importance to rural elementary schools and rural secondary schools, including gaps in such research, and recommend such topics for study by the Institute of Education Sciences and other research agencies;
 (C)coordinate the activities within the Department that relate to rural education; (D)provide information to the Secretary and others in the Department with respect to the activities of other Federal departments and agencies that relate to rural education, including activities relating to rural housing, rural agricultural services, rural transportation, rural economic development, rural career and technical training, rural health care, rural disability services, and rural mental health;
 (E)coordinate with the Bureau of Indian Education, the Bureau of Indian Affairs, the Department of the Interior, and the schools administered by such agencies regarding rural education;
 (F)provide, directly or through grants, cooperative agreements, or contracts, technical assistance and other activities as necessary to support activities related to improving education in rural areas; and
 (G)produce an annual report on the condition of rural education that is delivered to the members of the Education and the Workforce Committee of the House of Representatives and the Health, Education, Labor, and Pensions Committee of the Senate and published on the Department’s Web site.
									(c)Impact analyses of rules and regulations on rural schools
 (1)Proposed rulemakingWhenever the Secretary publishes a general notice of proposed rulemaking for any rule or regulation that may have a significant impact on State educational agencies or local educational agencies serving schools with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary, the Secretary (acting through the Director) shall prepare and make available for public comment an initial regulatory impact analysis. Such analysis shall describe the impact of the proposed rule or regulation on such State educational agencies and local educational agencies and shall set forth, with respect to such agencies, the matters required under section 603 of title 5, United States Code, to be set forth with respect to small entities. The initial regulatory impact analysis (or a summary) shall be published in the Federal Register at the time of the publication of general notice of proposed rulemaking for the rule or regulation.
 (2)Final ruleWhenever the Secretary promulgates a final version of a rule or regulation with respect to which an initial regulatory impact analysis is required by paragraph (1), the Secretary (acting through the Director) shall prepare a final regulatory impact analysis with respect to the final version of such rule or regulation. Such analysis shall set forth, with respect to State educational agencies and local educational agencies serving schools with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary, the matters required under section 604 of title 5, United States Code, to be set forth with respect to small entities. The Secretary shall make copies of the final regulatory impact analysis available to the public and shall publish, in the Federal Register at the time of publication of the final version of the rule or regulation, a statement describing how a member of the public may obtain a copy of such analysis.
 (3)Regulatory flexibility analysisIf a regulatory flexibility analysis is required by chapter 6 of title 5, United States Code, for a rule or regulation to which this subsection applies, such analysis shall specifically address the impact of the rule or regulation on State educational agencies and local educational agencies serving schools with a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary..
 (b)Effective dateSection 221(c) of the Department of Education Organization Act, as added by subsection (a), shall apply to regulations proposed more than 30 days after the date of the enactment of this Act.
				IIIExpanded Learning Opportunities
 401.Expanded learning opportunitiesSubtitle D of the Consolidated Farm and Rural Development Act is amended by inserting after section 365 (7 U.S.C. 2008) the following:
				
					366.Expanded learning opportunities
 (a)PurposeThe purpose of this section is to enhance expanded learning time opportunities in rural areas by helping communities—
 (1)establish expanded learning time opportunities, including after-school programs; and (2)improve existing programs by overcoming barriers to service.
 (b)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a local educational agency (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), educational service agency, community-based organization, public or private entity, or a consortium of 2 or more such agencies, organizations, or entities.
 (2)Expanded learning timeThe term expanded learning time means expanding a school day, week, or year schedule to significantly increase the total number of school hours, in order to include additional time for—
 (A)instruction and enrichment in core academic subjects, other academic subjects, and other activities that contribute to a well-rounded education; and
 (B)instructional and support staff to collaborate, plan, and engage in professional development (including professional development on family and community engagement) within and across grades and subjects.
 (3)Rural areaThe term rural area means an area that is served by an elementary or secondary school that is designated with a school locale code of 32, 33, 41, 42, or 43, as determined by the Secretary of Education.
							(c)Grants
 (1)In generalThe Secretary shall make grants to eligible entities to improve, expand, or establish expanded learning time programs and after-school programs (taking place during non-school hours), in rural areas.
 (2)RequirementEach grant under this section shall be in an amount of not less than $25,000. (d)Duration (1)Term of grantThe term of a grant under this section may not be for less than 3 years.
 (2)RenewalThe Secretary may renew a grant under this section for a period of not less than 3 years, based on the performance of the eligible entity during the previous grant term.
 (e)UsesAs a condition of the receipt of a grant under this section, an eligible entity shall use the grant funds to carry out the activities described in subsection (c)(1), including transportation, professional development, training, recruitment and retention of staff, staff compensation for additional hours worked, increasing access to technology, and planning.
 (f)EvaluationThe Secretary may use not more than 1 percent of the funds appropriated in a fiscal year under subsection (k)—
 (1)to conduct evaluations of the effectiveness of programs and activities carried out under subsection (c); and
 (2)to disseminate the results of those evaluations for the purpose of refining, improving, and strengthening programs.
 (g)Outreach, training, and technical assistanceThe Secretary may use not more than 3 percent of the funds appropriated in a fiscal year under subsection (k)—
 (1)to conduct outreach, including bidders’ conferences, to ensure widespread knowledge of the availability of resources described in subsection (c);
 (2)to disseminate information on best practices and successful program models for serving children and youth in rural areas; and
 (3)to provide capacity building, training, and technical assistance to after-school programs and providers in rural areas.
							(h)Application
 (1)In generalTo be eligible to receive a grant under this section, each eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application submitted pursuant to paragraph (1) shall include— (A)a description of the expanded learning time program to be funded, including—
 (i)an assurance that the program will take place in a safe and easily accessible facility; (ii)a description of how children and youth participating in the program will travel safely between the program site and home;
 (iii)a description of how the eligible entity will disseminate information about the program, including the location of the program, to the community in a manner that is understandable and accessible;
									(iv)
 (I)a description of the services to be provided to children and youth, which may include— (aa)academic enrichment and youth development activities;
 (bb)drug and violence prevention programs; (cc)counseling programs;
 (dd)art, music, physical fitness, and recreational programs; (ee)technology education programs;
 (ff)character education programs; and (gg)service-learning programs;
 (II)the roles and responsibilities of the partners in providing such services; and (III)how such services enhance an existing expanded learning time program; and
 (v)an assurance that the program will provide a nutritious snack or meal that meets nutrition standards established by the Secretary;
 (B)an assurance that the proposed program was developed, and will be carried out, in active collaboration with the schools the students attend;
 (C)an assurance that funds provided under this section will be used to increase the level of State, local, and other non-Federal funds that would, in the absence of funds under this section, be made available for programs and activities authorized under this section, and in no case supplant Federal, State, local, or non-Federal funds;
 (D)a description of the partnership between a local educational agency, a community-based organization, or another public entity or private entity, if applicable; and
 (E)such additional assurances as the Secretary determines to be necessary to ensure compliance with this section.
 (i)PriorityThe Secretary shall give priority to applications that— (1)propose partnerships between 2 or more eligible entities; or
 (2)propose that a majority of the students participating in the expanded learning time program are eligible for free or reduced price school meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (j)ConstructionNothing in this Act shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to employees of a school or local educational agency under Federal, State, or local laws (including applicable regulations or court orders as well as requirements that school districts negotiate and meet and confer in good faith) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employers and their employees.
 (k)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— (1)$25,000,000 for fiscal year 2019;
 (2)$50,000,000 for fiscal year 2020; and (3)such sums as are necessary for each of fiscal years 2021 through 2023..
			